      Case 4:19-cv-04887 Document 1 Filed on 12/17/19 in TXSD Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 UNITEDHEALTHCARE INSURANCE                   §
 COMPANY,                                     §
                                              §
       Plaintiff,                             §
                                              §    C.A. 4:19-cv-4887
 v.                                           §
                                              §
 ULTRA FINE SILICA, LP,                       §
                                              §
       Defendant.                             §

                              ORIGINAL COMPLAINT

      Plaintiff UnitedHealthcare Insurance Company (“Plaintiff”) brings its claims

against Defendant Ultra Fine Silica, LP (“Defendant”), and alleges and states as follows:

                               I.    INTRODUCTION

       1.     This is a case for unpaid premiums. Plaintiff provided certain health

insurance coverage to eligible employees of Defendant under three (3) Group Policies.

The Group Policies were terminated effective December 3, 2018. As of that date, and

continuing thereafter, there remains a balance owing for unpaid premiums in the total

amount of $88,688.55, for which Plaintiff now sues.

                                    II.   PARTIES

       2.     Plaintiff UnitedHealthcare Insurance Company.               Plaintiff is a

Connecticut corporation with its principal place of business in Connecticut.

       3.     Defendant Ultra Fine Silica, LP. Defendant is a Texas limited partnership

with an office address of 2251 N Loop 336 W, Suite B, Conroe, Texas 77304. Defendant’s

sole general partner is Ultra Fine Silica GP, LLC, whose sole member is Lance Hammond,

Original Complaint                                                                 Page 1
     Case 4:19-cv-04887 Document 1 Filed on 12/17/19 in TXSD Page 2 of 5



an individual. Hammond is a citizen of Texas. As such, Defendant is a citizen of Texas

for diversity purposes. Defendant may be served with process through its registered agent,

Novus Tempus, LLC, at 2502 Ellis Park Ln., Conroe, Texas 77304, or wherever it may

be found.

                       III.    JURISDICTION AND VENUE

       4.    Jurisdiction.     This Court has jurisdiction over this action pursuant to

28 U.S.C. § 1332. Plaintiff is a citizen of Connecticut, and Defendant is a citizen of Texas,

and therefore, there is complete diversity between the parties. The amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

       5.    Venue. Venue is proper in this Court under 28 U.S.C. § 1391(b), as the

Defendant resides in this district, and it is the judicial district in which a substantial part

of the events or omissions giving rise to the claim occurred.

                              IV.   OPERATIVE FACTS

       6.    Plaintiff issued Group Policy Nos. 07Y0722, 07Y0723, 07Y0724, and

07Y0725 (the “Group Policies”) to Defendant. Plaintiff agreed to provide certain

insurance coverage to the eligible employees of Defendant under the Group Policies, in

exchange for Defendant’s agreement to pay monthly premiums.

       7.    The Group Policies were cancelled effective December 3, 2018. Plaintiff

performed a final balance reconciliation under the Group Policies, including all final

reported employee adjustments for debits and credits, leaving an unpaid premium balance

due from Defendant in the amount of $88,688.55.




Original Complaint                                                                      Page 2
     Case 4:19-cv-04887 Document 1 Filed on 12/17/19 in TXSD Page 3 of 5



                      COUNT 1 – BREACH OF CONTRACT

       8.    Plaintiff incorporates by reference the allegations of Paragraphs 1-7 herein

for all purposes.

       9.    Despite Plaintiff’s demands, Defendant has failed to make payment for the

unpaid premiums, and such refusal constitutes a breach of contract. As a direct and

proximate result of Defendant’s breach, Plaintiff has suffered actual damages in the

amount of $88,688.55 and is entitled to recover its damages from Defendant, for which it

now sues.

       10.   All conditions precedent to Plaintiff’s rights to recover from Defendant have

been performed, have occurred, or have been excused.

       11.   Plaintiff has presented its claim for payment, but Defendant has refused to

pay the amount due.

       12.   Additionally, Plaintiff is entitled to recover its reasonable and necessary

attorneys’ fees pursuant to Tex. Civ. Prac. & Rem. Code Ann. § 38.001.

                       COUNT 2 – UNJUST ENRICHMENT

       13.   Plaintiff incorporates by reference the allegations of Paragraphs 1-12 herein

for all purposes.

       14.   Defendant was enriched by the insurance coverage provided by Plaintiff.

       15.   Defendant has not paid Plaintiff the premiums for such insurance coverage

to Defendant.

       16.   The circumstances are such that equity and good conscience make it

inequitable for Defendant to retain the benefit of the coverage that Plaintiff advanced to


Original Complaint                                                                 Page 3
      Case 4:19-cv-04887 Document 1 Filed on 12/17/19 in TXSD Page 4 of 5



Defendant without Defendant making full payment of the premiums to Plaintiff. No

justification exists for Defendant’s retention of this benefit without paying Plaintiff.

       17.   As a direct and proximate result of Defendant’s unjust retention of the

benefits conferred by Plaintiff, Plaintiff has been damaged in the amount of at least

$88,688.55, for which Plaintiff sues Defendant in the alternative.

                          COUNT 3 – QUANTUM MERUIT

       18.   Plaintiff incorporates by reference the allegations of Paragraphs 1-17 herein

for all purposes.

       19.   Alternatively, Plaintiff deserves payment from Defendant for the premiums

for the insurance coverage services provided under quantum meruit.

       20.   Plaintiff rendered valuable services to Defendant, namely the provision of

insurance coverage for Defendant and its eligible employees.

       21.   Defendant had reasonable notice that Plaintiff expected compensation in the

form of premiums for the insurance coverage provided.

       22.   The circumstances are such that equity and good conscience make it unjust

and inequitable for Defendant to retain the benefit of the coverage that Plaintiff advanced

to Defendant without Defendant making full payment for the coverage to Plaintiff.

       23.   Plaintiff has been damaged in the amount of at least $88,688.55, for which

Plaintiff sues Defendant in the alternative.

                                    V.    PRAYER

      WHEREFORE, Plaintiff respectfully asks the Court to issue summons for

Defendant to appear and answer this lawsuit, and for the following:


Original Complaint                                                                    Page 4
     Case 4:19-cv-04887 Document 1 Filed on 12/17/19 in TXSD Page 5 of 5



         a. That judgment be entered against Defendant for Plaintiff’s

            actual damages in the amount of $88,688.55;

         b. That Plaintiff be awarded its reasonable and necessary

            attorneys’ fees and costs incurred from prosecuting this action

            against Defendant;

         c. That Plaintiff be awarded pre- and post-judgment interest at the

            highest lawful or equitable rate; and

         d. That Plaintiff be awarded such other and further relief to which

            it is justly entitled.



Dated: December 17, 2019              Respectfully submitted,


                                      By: /s/ Raha Assadi
                                          Andrew G. Jubinsky
                                          Texas Bar No. 11043000
                                          Fed. I.D. No. 8603
                                          andy.jubinsky@figdav.com
                                          Raha Assadi
                                          Texas Bar No. 24105444
                                          Fed. I.D. No. 3265265
                                          raha.assadi@figdav.com

                                      FIGARI + DAVENPORT, L.L.P.
                                      901 Main Street, Suite 3400
                                      Dallas, Texas 75202
                                      Telephone: (214) 939-2000
                                      Facsimile: (214) 939-2090

                                      ATTORNEYS FOR PLAINTIFF UNITEDHEALTHCARE
                                      INSURANCE COMPANY




Original Complaint                                                             Page 5
